DETAILED ACTION
This Office Action is in response to the application filed on October 28, 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coarse compression module to…”, “a coarse decompression module to…’, “an error frame extractor to…”, “a data combining and modulation module to…” in claim 1. Accordingly, the corresponding claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “a coarse compression module to…” of claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “compress a video sub-frame and to generate coarse data of said video sub-frame” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier of the type that one of ordinary skill in the art at the time of the invention would understand to denote a type of structural device with a generally understood meaning.
Claim limitation “a coarse decompression module to…” of claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to generate a coarse sub-frame from said coarse sub-frame and from said video sub-frame
Claim limitation “an error frame extractor to…” of claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “extractor” coupled with functional language “to generate a set of transform coefficients from said error sub-frame and to select a subset of transform coefficients from said set of transform coefficients according to an end-of-block (EOB) indication in said coarse data” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier of the type that one of ordinary skill in the art at the time of the invention would understand to denote a type of structural device with a generally understood meaning.
Claim limitation “a data combining and modulation module to…” of claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to combine and transmit said coarse data and a refinement data comprising said subset of transform coefficients” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier of the type that one of ordinary skill in the art at the time of the invention would understand to denote a type of structural device with a generally understood meaning.
A review of the specification shows that, for the “a coarse compression module to…” limitation described above, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Coarse compression module 102 which may be embodied by software executed by a general purpose computer or by automated processing (see application ¶¶32, 66-70), and equivalents thereof.
A review of the specification shows that, for the “a coarse decompression module to
Coarse decompression module 104 which may be embodied by software executed by a general purpose computer or by automated processing (see application ¶¶32, 66-70), and equivalents thereof.
A review of the specification shows that, for the “an error frame extractor to…” limitation described above, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Error frame extractor module 106 which may be embodied by software executed by a general purpose computer or by automated processing (see application ¶¶33, 66-70), and equivalents thereof.
A review of the specification shows that, for the “a data combining and modulation module to…” limitation described above, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Data combining and modulation module 110 which may be embodied by software executed by a general purpose computer or by automated processing (see application ¶¶36, 66-70), and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0068994 (“He”) in view of U.S. Patent No. *** (“***”).
With respect to claim 1, He discloses the invention substantially as claimed, including 
(see Fig. , ¶¶, describing ***). 
He does not explicitly disclose ***
However, in the same field of endeavor, Takehara discloses: 
(see Fig. , ¶¶, describing ***).
*** discloses the benefits of *** (see ¶***, describing ***). At the time of filing, one of ordinary skill would have been familiar with *** and have understood that, as evidenced by ***, in order to ***, *** would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a ***, as taught by ***, in the *** of *** in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a *** in the *** of *** as taught by ***.
With respect to claim 2, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara discloses all the elements of independent claim 1. Lim/Takehara additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara discloses all the elements of independent claim 1. Lim/Takehara additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara discloses all the elements of independent claim 1. Lim/Takehara additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara discloses all the elements of dependent claim 2. Lim/Takehara additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 6, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara discloses all the elements of independent claim 1. Lim/Takehara additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara discloses all the elements of independent claim 1. Lim/Takehara additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara discloses all the elements of dependent claim 2. Lim/Takehara additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
Claim Rejections - 35 USC § 103
Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Takehara and further in view of U.S. Patent No. *** (“***”).
With respect to claim 9, *** discloses the invention substantially as claimed. As detailed above, *** in view of *** discloses each and every element of independent claim 1. ***/*** also discloses: 
(see Fig. , ¶¶, describing ***). 
*** does not explicitly disclose ***
However, in the same field of endeavor, *** discloses: 
(see Fig. , ¶¶, describing ***).
*** discloses the benefits of *** (see ¶***, describing ***). At the time of filing, one of ordinary skill would have been familiar with *** and have understood that, as evidenced by ***, in order to ***, *** would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a ***, as taught by ***, in the *** of *** in order to 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a *** in the *** of *** as taught by ***.
With respect to claim 11, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara and *** discloses all the elements of dependent claim 9. Lim/Takehara additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claims 1 and 9 also apply to claim 11.
With respect to claim 12, Lim discloses the invention substantially as claimed. As described above Lim in view of Takehara and *** discloses all the elements of dependent claim 9. Lim/Takehara/*** additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claims 1 and 9 also apply to claim 12.
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Takehara and further in view of U.S. Patent No. *** (“***”).
With respect to claim 10, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Takeheara and *** discloses each and every element of independent claim 9. 
Lim/Takehara/*** does not explicitly disclose ***
However, in the same field of endeavor, *** discloses: 
see Fig. , ¶¶, describing ***).
*** discloses the benefits of *** (see ¶***, describing ***). At the time of filing, one of ordinary skill would have been familiar with *** and have understood that, as evidenced by ***, in order to ***, *** would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a ***, as taught by ***, in the *** of *** in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a *** in the *** of *** as taught by ***.
Claim Rejections - 35 USC § 103
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of of U.S. Patent No. *** (“***”).
With respect to claim 13, Lim discloses the invention substantially as claimed, including: 
(see Fig. , ¶¶, describing ***). 
*** does not explicitly disclose ***
However, in the same field of endeavor, *** discloses: 
(see Fig. , ¶¶, describing ***).
*** discloses the benefits of *** (see ¶***, describing ***). At the time of filing, one of ordinary skill would have been familiar with *** and have understood that, as evidenced by ***, in order to ***, *** would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a ***, as taught by ***, in the *** of *** in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a *** in the *** of *** as taught by ***.
With respect to claim 14, Lim discloses the invention substantially as claimed. As described above Lim in view of *** discloses all the elements of independent claim 13. Lim/*** additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claims 13 so apply to claim 14.
With respect to claim 15, Lim discloses the invention substantially as claimed. As described above Lim in view of *** discloses all the elements of independent claim 13. Lim/*** additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claims 13 so apply to claim 15.
With respect to claim 16, Lim discloses the invention substantially as claimed. As described above Lim in view of *** discloses all the elements of independent claim 13. Lim/*** additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claims 13 so apply to claim 16.
With respect to claim 17, Lim discloses the invention substantially as claimed. As described above Lim in view of *** discloses all the elements of independent claim 13. Lim/*** additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claims 13 so apply to claim 17.
With respect to claim 18, Lim discloses the invention substantially as claimed. As described above Lim in view of *** discloses all the elements of independent claim 13. Lim/*** additionally discloses: 
(see Fig. , ¶¶, describing ***). 
The reasons for combining the cited prior art with respect to claims 13 so apply to claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481